Citation Nr: 1438507	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to include dizziness.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In a September 2012 decision, the Board denied service connection for residuals of a traumatic brain injury.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 memorandum decision, the Court set aside the Board's September 2012 decision and remanded the appeal for development consistent with the memorandum decision.  The case is once again before the Board.  

In September 2012, the Board remanded the issue of entitlement to service connection for essential tremors, to include as secondary to posttraumatic stress disorder.  That issue has not been recertified to the Board and is still in remand status.  In that regard, it does not appear that the Agency of Original Jurisdiction (AOJ) has had an opportunity to review the medical opinion requested pursuant to the September 2012 remand, the AOJ has not issued a supplemental statement of the case addressing the issue, and there is no indication that the issue has otherwise been recertified to the Board for adjudication at this time.  
	
The issue entitlement to service connection for a heart condition appears to have been raised by the Veteran in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2013).  

In an August 2012 statement, the Veteran reported that he was released from active duty to eight years of reserve duty.  His DD Form 214 also indicates that he was transferred to the Army Reserve, Nebraska Military District, to complete eight years of Reserve service after release from active service.  To date, Army Reserve service treatment records have not been obtained.  Accordingly, the Board finds that a remand is required to obtain such records. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

A January 2014 Court memorandum decision provides that a September 2011 VA Ears, Nose and Throat (ENT) examination is inadequate, and that a remand for additional examination is warranted.  Accordingly, the Board finds that a remand for a new VA ENT examination is necessary to address claimed residuals of a traumatic brain injury, to include the question of whether current symptoms of dizziness are a residual of a claimed traumatic brain injury in service.  The Board notes, the Veteran has credibly described trauma due to combat exposure in service, cited in the January 2014 memorandum decision, consistent with his service as a combat veteran.  Additionally, the Veteran has reported having symptoms of dizziness present since service, which were not considered during a prior ENT examination, and he is shown to have complained of dizziness since at least 1993.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army Reserve from June 1954.  

The Board notes that while a December 2012 request for personnel records from the National Personnel Records Center (NPRC) shows that those records were destroyed in a fire, the NPRC provides verification of service through the appropriate United States service department.  Thus, any available records for the Veteran would have been held by the service department, the United States Army Personnel Records Center, and not by the NPRC at the time of the July 1973 fire.  Accordingly, an additional request for verification of the Veteran's Army Reserve service dates should be made.

2.  The AOJ should obtain any available Nebraska Army Reserve service treatment records from the appropriate service department and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  Thereafter, the AOJ should schedule the Veteran for a new VA ENT examination to address claimed residuals of a traumatic brain injury, to include the question of whether current symptoms of dizziness are a residual of a claimed traumatic brain injury in service.  The record must be made available to the examiner along with a copy of this remand.  

The VA examiner should review the entire record.  The VA examiner should note that the Veteran has credibly identified having symptoms of dizziness present since service, and has credibly described trauma due to combat exposure in service, consistent with his service as a combat veteran, to include suffering from the "concussive forces or effects of large guns, such as 105 mm, being fired," being "stunned several times" by the force of artillery fire, suffering chest pains from the force of nearby blasts, and he has reported that on one occasion, a tank "took a close shot and [his] ears were just a few feet away from the end of the barrel."  

The examiner should render an opinion, based on all available evidence, as to whether it is at least as likely as not that the Veteran's has any current residuals of a claimed traumatic brain injury, and state whether it is at least as likely as not that current symptoms of dizziness are related to trauma reported in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, to include lay evidence provided by the Veteran, and must provide a discussion of the facts and medical principles involved.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

